CULPEPPER, Judge.
Plaintiff sued defendant for the balance of $529.71 due on an open account for services and repairs to various personal and business vehicles. The district court rendered judgment in favor of plaintiff for $368.42. Defendant appealed.
Defendant’s first argument on appeal is that this suit was filed against Sam Fadaol Diesel Service, Inc., a corporation, but that judgment was rendered against Sam Fadaol individually. This argument has no merit. The defendant named in plaintiff’s petition is Sam Fadaol, d/b/a Sam Fadaol Diesel Service. The judgment appealed is against this same defendant. There is no judgment against the corporation.
During the trial, the defendant objected to several of the invoices composing the open account on the grounds that some of the repair services were rendered to Sam Fadaol Diesel Service, Inc., rather than to Sam Fadaol individually. However, plaintiff testified that the account was carried in the name of Sam Fadaol individually and that he was billed over a considerable period of time in his name individually, and Fadaol never objected. The trial judge accepted plaintiff’s testimony that it was the understanding of the parties that this was an account in the name of Fadaol individually.
Although many invoices were questioned by defendant during the trial, a stipulation was entered into by counsel for both parties at the end of the trial narrowing the issues to four invoices. In his written reasons, the trial judge held:
“According to my notes it was stipulated at trial that except for four invoices all the claim was agreed as either due or not due. The disputed invoices are No. 2020 involving work on the transmission, No. 2336 involving work on the front end, No. 11299 involving trailer hitch on the Buick and No. 11474 involving trailer hitch and undercoating on the Pontiac. I will allow the latter two (No. 11299 and No. 11474) *1132as these are not shown on the bill of sale and I have no alternative but to go by that in view of the contradiction in the testimony of the witnesses. I will allow one-half of the other two claims because there was work done on both of these and apparently a failure of communication between the parties as to the completion of these jobs.”
Substantial evidence supports the finding of fact by the trial judge.
For the reasons assigned, the judgment appealed is affirmed. All costs of this appeal are assessed against the defendant-appellant.
AFFIRMED.